Exhibit 12.1 Ratio of Earnings to Fixed Charges Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (dollars in thousands) For the Six Months Ended For the Years Ended December 31, June 30, 2013 2012 2011 2010 2009 2008 Earnings: Pretax income (loss) from continuing operations $ 27,603 $ 29,100 $ 5,243 $ 5,670 $ 10,884 $ ) Fixed charges 101,062 105,926 4,837 9,611 14,235 36,260 Dividends distributed to shareholders 26,875 22,304 8,270 8,102 7,108 4,100 Equity investee adjustment 136 ) ) ) - - Noncontrolling interest - 97 ) - - - Total Earnings $ 155,676 $ 157,389 $ 18,079 $ 23,319 $ 32,227 $ 14,596 Fixed Charges: Interest expense $ 101,062 $ 105,926 $ 4,837 $ 9,611 $ 14,235 $ 36,260 Total Fixed Charges 101,062 105,926 4,837 9,611 14,235 36,260 Preferred stock dividends 662 - Total Combined Fixed Charges and Preferred Stock Dividends $ 101,724 $ 105,926 $ 4,837 $ 9,611 $ 14,235 $ 36,260 Ratio of earnings to fixed charges 1.54 1.49 3.74 2.43 2.26 0.40 Ratio of earnings to combined fixed charges and preferred stock dividends 1.53 1.49 3.74 2.43 2.26 0.40 Deficiency related to ratio of earnings to fixed charges NA NA NA NA NA $ ) Deficiency related to ratio of earnings to combined fixed charges and preferred stock dividends NA NA NA NA NA $ )
